IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-82,437-01



               EX PARTE SHERRON DONDRIEL PHILLIPS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                        CAUSE NUMBER CR-566-12-D(1)
                        IN THE 206 TH DISTRICT COURT
                             HIDALGO COUNTY

       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant claims that he is entitled to a

statement from the Board of Pardons and Paroles (the Board) detailing the reasons his parole was

denied. Applicant asks us to compel the Board to provide him with a more specifically detailed

statement of reasons for its decision to deny him parole. Applicant pleaded guilty to possession of

marijuana in Hidalgo County and was sentenced to 42 months’ imprisonment. On August 1, 2014,

the Board sent Applicant notice pursuant to Government Code Section 508.1411 that his first parole
                                                                                           Phillips - 2

review was denied. Filing pro se, applicant brought a habeas action under Article 11.07 asking this

Court to compel the Board to provide a detailed and specific statement of its reasons for denying

applicant’s release to parole.

       The habeas court entered proposed findings of fact and conclusions of law recommending

that the application be denied. This Court filed and set the case to determine the following questions:

(1) whether habeas corpus is an adequate remedy when an applicant contends that the Board’s

statement of reasons for denying parole violates the Due Process Clause of the United States

Constitution in a case in which there is no presumption that parole will be granted; (2) assuming for

the sake of argument that an applicant does have an adequate remedy on habeas, whether

Government Code § 508.1411 implicates due process and the written notice provided by the Board

satisfies due process; and (3) whether an application for a writ of mandamus is the proper remedy

for such claims. Ex parte Phillips, No. WR-82,437-01, 2014 WL 7189084 (Tex. Crim. App. Dec.

17, 2014) (not designated for publication).

       The briefs were filed in March of 2015. The record reflects that, at that time, applicant’s next

parole hearing date was set for July 15, 2015. Because applicant’s case may have become moot

based on a favorable result from the July hearing, we remand the case to the habeas court so that the

record may be developed to include the results of that hearing.

       This application will be held in abeyance. Phillips’s July 15 hearing results shall be

forwarded to this Court within 15 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: November 4, 2015

Do not publish
Phillips - 3